Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 1 of 8



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

 1. DANIEL COLDING, an individual.                     )
                                                       )
                 Plaintiff,                            )      Case No. 21-cv-00066-GKF-CDL
                                                       )
 v.                                                    )      JURY TRIAL DEMANDED
 1. EDUCATIONAL DEVELOPMENT                            )
 CORPORATION, a foreign corporation                    )
                                                       )      ATTORNEY’S LIEN CLAIMED
                 Defendant.                            )      FOR THE FIRM
                                                       )

                                            COMPLAINT
        COMES NOW the Plaintiff, Daniel Colding (“Plaintiff”), through his attorneys of record,

  Jessica N. Vaught and Charles C. Vaught of Armstrong & Vaught, P.L.C. and hereby brings

  discrimination and retaliation claims pursuant to the Americans with Disabilities Act of 1990

  (“ADA”) and Title VII of the Civil Rights Act of 1964, as amended, et seq., against Defendant,

  Educational Development Corporation. (“Defendant”). In support thereof, Plaintiff hereby states

  and alleges:

                                  JURISDICTION AND VENUE

 1. Jurisdiction is invoked pursuant to 28 U.S.C. §§ 1331 and 1367(a). In particular, jurisdiction is

    premised on a violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §

    2000e, et seq.

 2. Declaratory and equitable relief are sought pursuant to 28 U.S.C. § 2201 and 28 U.S.C. § 2202,

    and compensatory and punitive damages are sought pursuant to 42 U.S.C. § 2000e, et seq.

 3. Costs and attorneys’ fees may be awarded pursuant to Rule 54 of the Federal Rules of Civil

    Procedure and the above statutes.

 4. This Court has jurisdiction over the parties and the subject matter of this action, and this action

    properly lies in the Northern District of Oklahoma, pursuant to 28 U.S.C. § 1331 and 28 U.S.C.

                                                   1
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 2 of 8



    § 1391(b), because the unlawful employment practices alleged herein arose in this judicial

    district.

 5. The acts and/or omissions giving rise to this lawsuit occurred in Tulsa, Tulsa County, State of

    Oklahoma.

 6. Defendant is an employer as defined by 42 U.S.C. § 2000e(b), in that it was a private employer

    engaged in an industry affecting commerce who has fifteen or more employees for each working

    day in each of twenty or more calendar weeks in the current or preceding calendar year

 7. Plaintiff was at all times relevant hereto an employee as defined by 42 U.S.C. § 2000e (f), in that

    he was employed by an employer.

 8. In conformance with Title VII statutory prerequisites, Plaintiff submitted pre-charge information

    to the Office of Civil Rights Enforcement (“OCRE”). Subsequently, Plaintiff submitted a Charge

    of Discrimination to the OCRE. The OCRE completed its investigation and issued a Notice of

    Right to Sue on November 11, 2020. (attached as Exhibit A hereto and hereby incorporated by

    reference as though fully set forth herein).

                                           OPERATIVE FACTS

 9. Plaintiff was hired by Educational Development Corporation as a packer in approximately

    August of 2015.

 10. During his employment, Plaintiff was subjected to race discrimination. Relevant, non-exclusive

    examples are, as follows:

          a. On several occasions from September 2015 through February of 2019, Darryl LNU,

                co-worker, called Plaintiff a nigger.

          b. In January of 2019, Randall White, CEO, made a racial comment to Plaintiff about

                how he must be in a gang given that Plaintiff had dyed his hair bright red.

  11. During his employment, Plaintiff was subjected to disability discrimination.

                                                        2
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 3 of 8



  12. Plaintiff suffers from pain in his back and legs due to permanent nerve pain secondary to a gun

     shot wound to his lower back. Plaintiff is prescribed pain medication to help ease symptoms.

  13. Defendant’s management, Saul LNU, Matt LNU, Jim LNU, Scott LNU, Randall White, Delpha

     LNU and Darrell LNU, were aware of Plaintiff’s disability and the medications take to treat it.

  14. On February 2, 2017, Mr. White and Matt Cobb, promoted Plaintiff to Night Shift Manager,

     which came with a substantial increase in pay. However, Plaintiff’s crew understaffed by four

     workers, which caused Plaintiff difficulties due to his disabilities. Plaintiff expressed his

     concerns to Mr. White about the night shift being understaffed and inquired as to the ability to

     add more workers. After working the position for approximately a year, again, Plaintiff

     informed Mr. White that being understaffed had taken its toll due to Plaintiff having to take on

     the load of the missing workers, which caused Plaintiff’s pain in his legs and back to worsen.

     Plaintiff reiterated the need for more workers. Mr. White instructed Plaintiff to “figure it out”

     because he was not going to hire more employees, regardless of the pain it caused Plaintiff.

  15. Subsequent to Plaintiff’s request for more workers, Mr. White and Mr. Cobb canceled

     Plaintiff’s night shift and demoted him back to being a day shift packer, including the reduction

     in pay.

  16. Plaintiff reported the racial slurs and discriminatory treatment to Human Resources on several

     occasions, but no investigation was ever conducted. Plaintiff’s final report was regarding Mr.

     White’s comment.

  17. In January of 2019, Plaintiff reported Mr. White’s comment to Human Resources.

     Subsequently, Plaintiff was called into a meeting with Human Resources and Dan O’Keefe.

     During the meeting, Mr. O’Keefe attempted to recant Mr. White’s racial comment, as he felt

     he could speak about the meaning behind Mr. White’s comment. However, during Plaintiff’s

     explanation for his hair color, Mr. O’Keefe interrupted Plaintiff to say “if you go out here and

                                                   3
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 4 of 8



     grab one of these girls asses, I can’t save your job.”

  18. Subsequently, Plaintiff and Brandy Lewis, a co-worker, were called into Human Resources for

     a meeting. There, Plaintiff was told that a complaint had been filed by Ms. Lewis alleging

     Plaintiff had recently sexually harassed her. This report was false, but Plaintiff was not given

     the opportunity to read the details of the complaint or be informed of actions he had been

     accused of. Before the meeting concluded, both Plaintiff and Ms. Lewis had signed statements.

     Plaintiff was taken off work and not paid, pending an investigation. However, Ms. Lewis was

     allowed to remain at work.

 19. On January 29, 2019, Plaintiff was called by Mr. O’Keefe, and informed that he had been

    terminated. Plaintiff believes that Defendant targeted him because of his race and reporting of

    discrimination.

  20. Plaintiff believes he was subjected to race discrimination and retaliation in violation of the Title

     VII of the Civil Rights Act of 1964.

  21. Plaintiff believes he was subjected to disability discrimination in violation of the ADA, 42

     U.S.C.§§ 12101, et seq.

                                                 FIRST CLAIM
                                   (Race Discrimination in Violation of Title VII)


  22. Plaintiff incorporates and re-alleges the foregoing paragraphs as though fully set forth herein

     and would further state as follows:

  23. That, as a member of a protected class, to wit: African American, Plaintiff is protected by the

     provisions of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;

  24. That the disparate treatment of Plaintiff by Defendant and its employees and/or agents was a

     direct result of discrimination on the basis of his race, to wit: African American, as prohibited

     by Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.;

                                                     4
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 5 of 8



  25. That Plaintiff was unfairly treated and that the motivating reason for this treatment is based on

     his race, to wit: African American, as prohibited by Title VII of the Civil Rights Act of 1964,

     42 U.S.C. § 2000e et seq.;

  26. That Defendant ratified the acts of its agents and employees by failing to take remedial action

     upon notice by Plaintiff of the circumstances or by allowing the acts to occur after receiving

     actual or constructive notice of those acts;

  27. That the conduct complained of constitutes illegal race discrimination in violation of Title VII

     of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq.

      WHEREFORE, Plaintiff prays that the Defendant appear and answer this Complaint, and

 that this Court: (1) declare the conduct engaged in by the Defendant to be in violation of Plaintiff’s

 rights; (2) enjoin the Defendant from engaging in such conduct; (3) enter a judgment for Plaintiff

 in an amount in excess of $100,000.00 plus interest, costs, attorney fees, and compensatory and

 punitive damages as provided for by applicable law; (4) order Plaintiff’s be reinstated to his former

 position, or receive front pay in lieu thereof; and (5) grant Plaintiff such other and further relief as

 this Court may deem just, proper and equitable.

                                              SECOND CLAIM
                                    (Retaliation in Violation of Title VII)


  28. Plaintiff incorporates and re-alleges the foregoing paragraphs as though fully set forth herein

     and would further state as follows:

  29. Plaintiff followed the proper procedures as an employee of Defendant in exercising his

     federally protected right to complain of the disparate treatment he was subjected to as an

     employee in Defendant’s employ.

  30. Plaintiff reported the discrimination he was subjected to as an employee of Defendant to

     Human Resources.

                                                    5
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 6 of 8



  31. As a direct result of Plaintiff’s complaints, Defendant altered, and continues to alter, the terms,

     conditions and/or privileges of his employment by, among other retaliatory acts, terminating

     his employment.

  32. As a direct result of Plaintiff’s complaint, Defendant retaliated against Plaintiff for exercising

     his federally protected right to report the disparate treatment he was subjected to in the

     workplace.

     WHEREFORE, Plaintiff prays that the Defendant appear and answer this Complaint, and that

 this Court: (1) declare the conduct engaged in by the Defendant to be in violation of Plaintiff’s

 rights; (2) enjoin the Defendant from engaging in such conduct; (3) enter a judgment for Plaintiff in

 an amount in excess of $100,000.00 plus interest, costs, attorney fees, and compensatory and

 punitive damages as provided for by applicable law; (4) order Plaintiff’s be reinstated to his former

 position, or receive front pay in lieu thereof; and (5) grant Plaintiff such other and further relief as

 this Court may deem just, proper and equitable.

                                      THIRD CLAIM
                           (DISCRIMINATION IN VIOLATION OF
                         THE AMERICANS WITH DISABILITIES ACT)

  33. Plaintiff incorporates and re-alleges the above paragraphs as though fully set forth herein and

     would further state, as follows:

  34. As a result of his permanent nerve pain, causing pain in his back and legs, Plaintiff is disabled

     pursuant to the Americans with Disabilities Act (“ADA”).

  35. In the alternative, Defendant perceived Plaintiff as disabled or the Plaintiff had record of such

     impairment.

  36. Plaintiff is qualified to perform, with reasonable accommodations, the essential functions of

     his position with Defendant.

  37. Defendant violated the ADA by failing to make reasonable accommodations for Plaintiff’s

                                                     6
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 7 of 8



     known physical limitations.

  38. Defendant violated the ADA by permitting its agents and/or employees to create a hostile work

     environment regarding Plaintiff’s disability.

  39. As a direct result of the discrimination, Defendant demoted Plaintiff in approximately February

     of 2018.

  40. By and through, but not limited to, the events described herein, Plaintiff’s terms and conditions

     of employment were adversely affected by Defendant’s refusal to make reasonable

     accommodations for Plaintiff’s known physical limitations, the hostile work environment

     Defendant’s agents and/or employees created regarding Plaintiff’s disability, and/or the

     termination of Plaintiff’s employment because of his disability.

  41. By and through, but not limited to, the actions described herein, Defendant has violated the

     ADA, 42 U.S.C.§§ 12101, et seq.

  42. Defendant’s actions were willful and recklessly indifferent to Plaintiff’s rights, thus warranting

     punitive damages.

  43. As a direct and proximate result of Defendant’s actions, Plaintiff has, is now, and will continue

     to suffer lost wages, fringe benefits, emotional pain, anxiety, inconvenience, mental anguish,

     loss of enjoyment of life, humiliation, and other pecuniary losses.

  44. Plaintiff has been injured by this discrimination and is entitled to compensatory and punitive

     damages and any other damages available pursuant to the ADA.

    WHEREFORE, premises considered, Plaintiff prays that the Defendant appear and answer this

 Complaint, and that this Court: declare the conduct engaged in by the Defendant to be in violation

 of Plaintiff’s rights; enjoin the Defendant from engaging in such conduct; enter a judgment for

 Plaintiff in an amount equal to the actual damages, compensatory damages, punitive damages and

 statutory penalties incurred for Defendant’s violation, all in excess of $100,000.00, plus interest,

                                                     7
Case 4:21-cv-00066-GKF-CDL Document 2 Filed in USDC ND/OK on 02/17/21 Page 8 of 8



 costs and attorney fees; and grant Plaintiff such other and further relief as this Court may deem just,

 proper and equitable.

                                                        Respectfully submitted
                                                        ARMSTRONG & VAUGHT, P.L.C.


                                                        By: s/ Jessica N. Vaught
                                                        Jessica N. Vaught, OBA #33114
                                                        Charles C. Vaught, OBA #19962
                                                        2727 East 21st St., Suite 505
                                                        Tulsa, OK 74114
                                                        (918) 582-2500 - telephone
                                                        (918) 583-1755 – facsimile
                                                        jvaught@a-vlaw.com
                                                        cvaught@a-vlaw.com
                                                        Attorneys for Plaintiff




                                                   8
